Mr. Justice Graves delivered the opinion of the court. 3. Landlord and tenant, § 530*-r-io7ven instruction in action by tenant for share of crops on liability of landlord to account is not erroneous. In an action by a former tenant of a farm against his former ^landlord for his share of corn alleged to have been left on the farm and appropriated by the landlord, held that an instruction to the effect that if the jury believed that the tenant had fairly divided the corn while he was tenant and turned over to the landlord his just, full and fair proportion thereof, and" that the landlord appropriated the tenant’s share, the landlord should be required to account for such a share in so far as it exceeded the amount of set-off which he established by proof even though the grain was not divided in the manner provided for by the lease, was not objectionable, though the grain was not averaged as provided for in the lease. 4. Set-oee and recoupment, § 43*—when instruction placing burden of proof on plaintiff properly refused. An instruction which placed the burden of disproving a defendant’s set-off on the plaintiff, held properly refused as erroneous.